Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2018

                                       No. 04-18-00723-CR

                                    Michael P. CARACHEO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR17-040
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states the underlying case “is a plea-bargain
case, and the defendant has NO right of appeal.” The trial court’s judgment, however, recites
appellant pled not guilty and was found guilty by a jury. Accordingly, the trial court’s
certification of defendant’s right of appeal is defective. See Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005); Sanchez v. State, 109 S.W.3d 760 (Tex. App.—San Antonio 2003, no
pet.). It is therefore ORDERED that the trial court amend the certification and cause the trial
court clerk to file a supplemental clerk’s record containing the amended certification within
twenty days from the date of this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court